Citation Nr: 1536684	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  13-22 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis of the cervical spine, shoulders, knees, and ankles.  

2.  Entitlement to service connection for tinnitus, to include as secondary to the service-connected otitis externa disability.

3.  Entitlement to an initial rating in excess of 50 percent for depressive disorder.

4.  Entitlement to an initial rating in excess of 10 percent for the right hip disability, to include arthritis and limitation of extension.  

5.  Entitlement to an increased rating in excess of 20 percent for rheumatoid arthritis of the thoracolumbar spine. 

6.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy.  

7.  Entitlement to an initial rating in excess of 10 percent for right hand arthritis.  
8.  Entitlement to an initial rating in excess of 10 percent for left hand arthritis.  

9.  Entitlement to an initial compensable rating for left foot status post fracture of the third toe.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the June 2012 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a May 2015 Travel Board hearing, the transcript of which is included in the record. 

The issue of service connection for tinnitus, to include as secondary to the service-connected otitis externa disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of rheumatoid arthritis of the cervical spine, shoulders, knees, or ankles.

2.  For the entire initial rating period on appeal, the Veteran's depressive disorder has been characterized by depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and intermittent inability to perform activities of daily living; but has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  For the entire initial rating period, the Veteran's right hip disability has manifested, at worst, flexion to 60 degrees, extension to 5 degrees, abduction beyond 10 degrees, toe-out more than 15 degrees, and ability to cross legs intact; functional impairment of less and weakened movement, excess fatigability, pain, and interference with standing and weight-bearing.

4.  For the entire increased rating period on appeal, the Veteran's rheumatoid arthritis of the thoracolumbar spine has not been manifested by symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year or forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

5.  Radiculopathy of the right lower extremity has been manifested by, at most, "moderate" incomplete paralysis of the sciatic nerve.

6.  Arthritis of the right and left hands has been manifested by pain and some limited motion, but not by ankylosis of any individual joints of the hand, or by a gap of more than two inches between the thumb pad and the fingers.

7.  The Veteran's left foot injury, diagnosed as status post fracture of the third toe, is of moderate severity. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for rheumatoid arthritis of the cervical spine, shoulders, knees, or ankles have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an initial rating in excess of 50 percent for depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2015).

3.  The criteria for an initial rating in excess of 10 percent for right hip arthritis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5250, 5251, 5252, 5253 (2015).

4.  The criteria for a rating in excess of 20 percent for rheumatoid arthritis of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5002 (2015).

5.  The criteria for an initial rating in excess of 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);
38 C.F.R. §§ 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).
6.  The criteria for a rating in excess of 10 percent for arthritis of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5002, 5228, 5229 (2015).

7.  The criteria for a rating in excess of 10 percent for arthritis of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5228, 5229 (2015).

8.  The criteria for an initial rating of 10 percent, but no higher, for left foot status post fracture of the third toe have been met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Veteran's initial rating claims arise from the Veteran's disagreement with the initial evaluation assigned after the grant of service connection.  The courts have held that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).
In letters dated in June 2011, April 2012, and July 2012 the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notices included provisions for disability ratings and for the effective date of the claim. 

Further, the Veteran's service treatment and personnel records, VA and private treatment records, and the Veteran's statements, to include a transcript of the May 2015 Board hearing, have been associated with the claims file.  At the time of the May 2015 hearing, the Veteran and his representative were afforded a period of 30 days to submit additional evidence.  Additional evidence was submitted in June 2015.  An automatic waiver of RO consideration applies to claims where the substantive appeal was filed on or after February 2, 2013, if evidence is received from the appellant or the appellant's representative. As the Veteran's substantive appeal was filed in August 2013, the Board may properly consider the newly received evidence.  38 U.S.C.A § 7105 (West 2014); 38 C.F.R. § 20.1304 (2015).

The Veteran was also afforded VA examinations in March 2012, June 2012, April 2012, and July 2012 to address the nature, severity, and etiology of his claimed disabilities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in detail below, the examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully addresses the relevant rating criteria; and contain a discussion of the effects of the Veteran's disorders on his occupational and daily activities.  Additionally, neither the Veteran nor his representative has questioned the adequacy of the examinations for rating purposes, and there is no assertions of worsening since the last examination was conducted.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claim for service connection for rheumatoid arthritis of the cervical spine, shoulders, knees, or ankles.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing a current diagnosis for rheumatoid arthritis of the cervical spine, shoulders, knees, or ankles.  Accordingly, the Board finds that no further development of the Veteran's claim for service connection for rheumatoid arthritis of the cervical spine, shoulders, knees, or ankles is required as there is no evidence indicating that the Veteran's currently has such a disorder.  The Board notes that the Veteran's claim for service connection for tinnitus is being remanded for additional development.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
While arthritis is a chronic disability, because, as explained below, there is no competent evidence of a diagnosis of rheumatoid arthritis of the cervical spine, shoulders, knees, or ankles, consideration under 38 C.F.R. § 3.303(b) is not warranted.  See 38 C.F.R. § 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).
A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Rheumatoid Arthritis of the Cervical Spine, Shoulders, Knees, and Ankles

The issue of service connection for rheumatoid arthritis of the cervical spine, shoulders, knees, and ankles has been certified to the Board for consideration.  However, a review of the evidence of record shows that the Veteran did not intend to raise this claim.  In his initial May 2011 claim, the Veteran stated that he wanted to "reopen my claim for rheumatoid arthritis."  In a following August 2011 report of contact, the Veteran clarified that it was "not his intention to claim rheumatoid arthritis of the cervical and thoracic spine, hands, shoulder, knees, and ankles."  The Veteran specifically asked that this contention "be removed from his claim."  The Veteran further clarified that his intention was to claim an increased rating for his already service-connected sacroiliac rheumatoid arthritis.  Nonetheless, the claim was certified to the Board for consideration.  The Veteran also did not request that the issue be withdrawn during the May 2015 Board hearing.  As such, the Board will adjudicate the issue if entitlement to service connection for rheumatoid arthritis of the cervical spine, shoulders, knees, and ankles.  

Upon review of all the evidence of record, the Board finds that the Veteran does not have a current diagnosis of rheumatoid arthritis of the cervical spine, shoulders, knees, or ankles.

The Veteran was afforded a VA non-degenerative arthritis examination in March 2012.  The examiner noted that the Veteran had a diagnosis of rheumatoid arthritis which affected the thoracolumbar spine and sacroiliac joints.  A review of a 2011 MRI report showed severe degenerative joint disease, stenosis, and bulging discs of the lumbosacral spine.  A diagnosis of rheumatoid arthritis of the cervical spine, shoulders, knees, or ankles was not provided by the March 2012 examiner.

VA and private treatment records also do not show a diagnosis of rheumatoid arthritis of the cervical spine, shoulders, knees, or ankles.  In a June 2015 statement from the Veteran's physician, Dr. R.S. stated that the Veteran had a neck injury in service in 1969.  Dr. R.S. noted that in 1992, the Veteran underwent a cervical spine MRI which showed osteophytes and disc protrusion with spinal stenosis at C5-C7.  
Dr. R.S. then stated that the Veteran has had chronic neck pain since 1969 which continued to bother him to the present time.  Dr. R.S. did not diagnose the Veteran with rheumatoid arthritis of the cervical spine, shoulders, knees, or ankles.

A June 2011 office visit note from Dr. A.W at the Orthopedic Care Specialists shows that the Veteran complained of low back pain and bilateral lower extremity numbness.  A physical examination was conducted; however, the Veteran was not diagnosed with rheumatoid arthritis of the cervical spine, shoulders, knees, or ankles.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. 141.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for rheumatoid arthritis of the cervical spine, shoulders, knees, and ankles, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Ratings-Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Rating for Depressive Disorder

The Veteran is in receipt of a 50 percent rating for depressive disorder under DC 9434 for the entire rating period on appeal.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so)).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

In this case, the Veteran was assigned a GAF score of 59 in an April 2012 VA examination.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board on August 5, 2014 (i.e., after August 4, 2014), the DSM-5 is applicable to this case.  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  
In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's depressive disorder does not more nearly approximate a rating in excess of 50 percent. 

The Veteran underwent a VA examination in April 2012.  After a review of the evidence of record and an interview with the Veteran, the examiner noted that the Veteran's depressive disorder caused symptoms of depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and intermittent inability to perform activities of daily living.  Upon mental status examination, the Veteran was alert and oriented in all three spheres.  His speech was clear.  He appeared calm during the interview.  He denied the presence of delusions, hallucinations, manic symptoms, or suicidal ideation.  Evidence of a formal thought disorder was not observed and the Veteran's insight, judgement, attention, and concentration were adequate.  His short-term and long-term memory was intact.  The Veteran noted symptoms of depression related to his physical health and loss of ability to engage in his normal daily routine.  With his back pain, he no longer was able to scuba dive, ride his motorcycle, or dance.  The Veteran stated that he had not maintained contact with friends or family with the exception of his two children.  The examiner stated that the Veteran's depressive disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  A GAF score of 59 was assigned, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning

The Veteran submitted private treatment records from Dr. R. S. dated from May 2000 to March 2011.  These treatment records show consistent complaints of anxiety, depression, and difficulty sleeping.  

In May 2015, the Veteran testified that he continued to experience depression.  He also indicated his symptoms included lack of motivation, sadness, anger and some irritability.  He indicated that he did some work driving the elderly and handicapped.  He indicated that he was not receiving psychiatric treatment and was taking medication that had been prescribed by his private doctor.  

Based upon review of all the evidence of record, both lay and medical, the Board finds that throughout the entire rating period on appeal, the Veteran's depressive disorder has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; and difficulty in adapting to stressful circumstances.

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.

With this in mind, the weight of the evidence demonstrates that the Veteran's overall depressive disorder is adequately contemplated by the 50 percent rating currently assigned.  He experiences depression and chronic sleep impairment, but this is specifically contemplated under the criteria for a lower 30 percent rating.  His disturbance of motivation and mood (anxiety and depression) and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent rating criteria.  

The April 2012 VA examiner related the Veteran's depression to his physical health and loss of ability to engage in his normal daily routine.  However, the Veteran's depressive disorder has not more nearly approximated occupational and social impairment in judgment or thinking.  In this regard, the Veteran has denied the presence of delusions, hallucinations, manic symptoms, or suicidal ideation.  His formal thought process, insight, judgement, attention, concentration, short-term and long-term memory was adequate.  Further, the Veteran stated that he had a relationship with his children and continues to work part-time.  This demonstrates to the Board that the Veteran is able to maintain some familiar relationships and is able to obtain and maintain some form of employment.  

During the May 2015 testimony, the Veteran reported continued symptoms of depression but did not assert that the symptoms were worse since the April 2012 VA examination.  He indicated that he had received some private treatment since  2011.  The record was held open for 30 days after the May 2015 hearing to afford the Veteran and his representative the opportunity to submit any private treatment records dated after 2011.  The Veteran submitted records dated from 2000 to 2011 as noted above and did not identify any other outstanding treatment records related to the service-connected psychiatric condition.  Therefore, the Board finds that the record is substantially complete and there is no indication of the necessity for further VA examination with regard to the service-connected major depression.  

For these reasons, the Board finds that the weight of the evidence of record does not demonstrate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Accordingly, a rating in excess of 50 percent is not warranted.

Rating for Right Hip Disability

In the August 2012 rating decision, the RO granted service connection for right hip degenerative arthritis and assigned a noncompensable rating under Diagnostic Codes 5252-5003.  The Veteran was also granted service connection for limitation of extension of the right thigh and was assigned a 10 percent rating under Diagnostic Code 5003-5251.  The Board finds that the Veteran's right hip and thigh disability should be rated as one disability under Diagnostic Codes 5003-5251 for limitation of extension of the thigh.

This is because under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  Only when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, should a rating of 10 percent be applied for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  As discussed below, the Veteran has a compensable rating under the Diagnostic Code 5251 for limitation of extension.  Accordingly, the Board finds that the Veteran's right hip disability, which includes degenerative arthritis and limitation of extension, is more appropriately rated under Diagnostic Code 5251.  

Diagnostic Code 5251 provides a sole 10 percent rating for extension of the thigh limited to 5 degrees. 

Under Diagnostic Code 5250, a 60 percent rating is warranted for favorable ankylosis of the hip, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction; a 70 percent rating is provided for intermediate ankylosis of the hip; and a 90 percent rating is allowed for unfavorable, extremely unfavorable ankylosis, the foot not reaching ground, where crutches are necessitated. 

Under Diagnostic Code 5252, a Veteran is entitled to a 10, 20, 30, or 40 percent rating for flexion of the thigh limited to 45, 30, 20, or 10 degrees, respectively. 

Diagnostic Code 5253 provides for a 10 percent rating where there is impairment of the thigh, resulting in limitation of rotation of the affected leg, such that he cannot toe-out more than 15 degrees, or there is a limitation of abduction such that the Veteran cannot cross his legs.  A 20 percent rating is warranted under Diagnostic Code 5253 where impairment of the thigh causes limitation of abduction of, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

The average normal range of motion of the hip is flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2014). 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2015).

Upon review of the evidence of record, both lay and medical, the Board finds that the Veteran's right hip and thigh disability does not more nearly approximate a rating in excess of 10 percent rating under any applicable Diagnostic Code.  

In a July 2012 VA examination, the Veteran reported daily right hip pain at a level of 6 out of 10, with 10 being the most painful.  He stated that he had constant right hip and sacral pain with muscle pulls with full leg extension.  Range of motion testing revealed right hip flexion to 60 degrees with objective evidence of pain at 60 degrees.  Extension of the right hip was to 5 degrees.  Abduction was not lost beyond 10 degrees and adduction was not limited such that the Veteran could not cross his legs.  Rotation was also not limited to such that the Veteran could not toe-out more than 15 degrees.  Upon repetitive testing, the Veteran's right hip range of motion remained unchanged.  The examiner did note that the Veteran's functional impairment resulted in less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and weight-bearing.  The Veteran also had localized tenderness to palpation on the right hip.  There was no ankylosis of the right hip joint.  

During the May 2015 Board hearing, the Veteran testified that he experiences right hip pain and pain on motion.  VA and private treatment records demonstrate continued complaints of right hip pain and right hip arthritis; however, they do not include range of motion testing of the hip and thigh.   

After review of all the evidence, both lay and medical, the Board finds that for the entire initial rating period, the Veteran's right hip disability manifested, at worst, as localized tenderness, flexion to 60 degrees, extension to 5 degrees, abduction beyond 10 degrees, toe-out more than 15 degrees, and ability to cross legs intact; functional impairment of less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and weight-bearing.  Therefore, the Board finds that limitation of motion of the right hip was noncompensable under Diagnostic Code 5252.  The Veteran has already been granted a 10 percent rating for limitation of extension limited to 5 degrees under Diagnostic Code 5251.  A 10 percent rating is the maximum rating available under that diagnostic code.

Further, the Veteran is not entitled to a higher or separate rating under any other applicable diagnostic code.  The Veteran's right hip was not ankylosed.  He has also not been found to have flail hip joint or impairment of the femur.  As such, Diagnostic Codes 5250, 5254, and 5255 are not for application.

Also, even after repetitive testing and effects of painful motion and functional impairment, extension was to 5 degrees and flexion was to 60 degrees; the Veteran could abduct beyond 10 degrees, cross his legs, and toe-out greater than 15 degrees.  38 C.F.R. § 4.71a.  For these reasons, the Board finds that the weight of the evidence indicates that the right hip disability does not more nearly approximate a rating in excess of 10 percent under any applicable diagnostic code.   

The Board has considered the Veteran's statements and testimony that his right hip disability is should be evaluated higher than the currently assigned.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of the right hip disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the right hip disability has been provided by the medical examiner who examined him during the current appeal and who rendered a pertinent opinion in conjunction with the evaluation.  The medical findings (as provided in the July 2012 VA examination report) appropriately address the applicable rating criteria.

As the weight of the evidence, lay and medical, is against the claim for an initial rating in excess of 10 percent for the Veteran's right hip disability, the claim must be denied.  The preponderance of evidence is against the claim; therefore, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

Rating for Thoracolumbar Spine Disability

The Veteran has been assigned a 20 percent rating for his thoracolumbar spine rheumatoid arthritis under Diagnostic Codes 5002-5242.  He asserts that a higher rating is warranted.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen. 
38 C.F.R. § 4.27 (2015).

Diagnostic Code 5002 assigns various ratings based on whether rheumatoid arthritis is an active process or is manifested by chronic residuals.  Moreover, the ratings for the active process are not combined with the residual ratings, and the higher evaluation is to be assigned.  38 C.F.R. §4.71a. 

When rating rheumatoid arthritis as an active process under DC 5002, a minimum 20 percent rating is warranted for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is assigned for less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  Finally, a maximum 100 percent rating is assigned for constitutional manifestations associated with active joint involvement that is totally incapacitating. 

DC 5002 further provides that chronic residuals, such as limitation of motion or ankylosis, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Veteran was afforded a VA non-degenerative arthritis examination in March 2012.  The examiner diagnosed the Veteran with rheumatoid arthritis since 1969.  The examiner also noted that a review of a 2011 MRI also showed severe degenerative joint disease, stenosis, and bulging discs of the lumbosacral spine.  It was further noted that the Veteran did not have anemia, incapacitating, or non-incapacitating exacerbations due to his arthritis condition.  The Veteran also did not have constitutional manifestations associated with active joint involvement which are totally incapacitating.

The March 2012 examiner also performed a thoracolumbar spine examination.  During the evaluation, the Veteran reported that it was difficult for the Veteran to bend down during a flare-up.  Upon range of motion testing, forward flexion was to 60 degrees with pain starting at 50 degrees.  Extension was to 20 degrees with pain starting at 15 degrees.  After three repetitions, forward flexion was to 50 degrees and extension was to 15 degrees.  Contributing factors of the Veteran's functional loss/functional impairment after repetitive use included weakened movement, excess fatigability, and pain on movement.  The examiner noted that the Veteran had guarding and/or muscle spasms present; however, they did not result in abnormal gait or spinal contour.  The examiner further diagnosed right lower extremity radiculopathy to a "moderate" degree.  The Veteran was not found to  have intervertebral disc syndrome.

In May 2015, the Veteran testified that his back symptoms included limitation of motion, trouble bending and some feeling of locking of the back at times.  He indicated that he was able to do yoga and that he had flare-up of back pain 3 to 4 times a year.  

After a thorough review of all of the evidence of record, the Board finds that the Veteran's service-connected thoracolumbar spine rheumatoid arthritis has not more nearly approximated a rating in excess of 20 percent for any period on appeal.  Specifically, the Veteran's rheumatoid arthritis of the thoracolumbar spine is not characterized by symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year such as to warrant an increased disability rating of 40 percent under the relevant rating criteria.  The March 2012 VA examiner noted that the Veteran did not have anemia and did not have incapacitating or non-incapacitating exacerbations due to his arthritis condition

Instead, the Veteran's spine disability is more appropriately evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.
Note (4) instructs to round each range of motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

After a review of all the evidence, the Board finds that a preponderance of the evidence is against the claim for a rating in excess of 20 percent for service-connected thoracolumbar spine disability for the entire increased rating period on appeal.  Specifically, the evidence does not show forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  As noted by the March 2012 VA examiner, the Veteran's spine was not ankylosed and forward flexion was, at worst, to 50 degrees after repetitive testing.  The examiner also stated that the Veteran did not have intervertebral disc syndrome or any incapacitating episodes associated with intervertebral disc syndrome.

Based upon these findings, the Board finds the assignment of a rating in excess of 20 percent for thoracolumbar spine disability is not warranted, as the requirements of forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome have not been met at any time during the increased rating period.

The remaining evidence of record does not demonstrate flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome.
The Board has also considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Here, the Board notes the Veteran's complaints of pain and difficulty bending, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  For example, the March 2012 VA examination report showed specific findings of limitation of flexion to 60 degrees, with a decrease to 50 degrees after repetitive use due to weakened movement, excess fatigability, and pain on movement.  The specific clinical measures of ranges of motion, including examiner's findings and opinion regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.

The Board has considered the Veteran's statements and testimony that his spine disability is should be evaluated higher than the  currently assigned 20 percent rating.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of the lumbar spine disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the thoracolumbar spine disability has been provided by the medical examiner who examined him during the current appeal and who rendered a pertinent opinion in conjunction with the evaluation.  The medical findings (as provided in the March 2012 VA examination report) directly address the criteria under which this disability is evaluated.

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased rating in excess of 20 percent for rheumatoid arthritis of the thoracolumbar spine.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Rating for Right Lower Extremity Radiculopathy

In a June 2012 rating decision, the RO granted service connection and assigned a 20 percent rating for right lower extremity lumbar radiculopathy.  Although not specifically claimed by the Veteran, the RO granted service connection based on the March 2012 VA examiner's findings discussed above.

Specifically, the March 2012 VA examiner performed a peripheral nerves examination and diagnosed the Veteran with lumbar radiculopathy of the right lower extremity.  Symptoms included constant pain, paresthesias, and numbness.  The Veteran had a normal gait.  The examiner noted that the affected nerves were in the right lower extremity and involved incomplete paralysis of the sciatic nerve, external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, posterior tibial nerve, anterior crural nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and the ilio-inguinal nerve.  The severity was noted as "moderate" for all affected nerves.  The examiner stated that the Veteran's peripheral nerve condition was at least as likely as not related to the service-connected sacroiliac rheumatoid arthritis disability.  The Veteran's MRI showed severe stenosis and bulging discs of the lumbar spine with potential for radiculopathy in the right lower extremity.    

The Veteran's right lower extremity radiculopathy has been evaluated under Diagnostic Code 8520 for sciatic nerve disability.  Under this code, a 10 percent rating is warranted for mild incomplete paralysis, 20 percent for moderate incomplete paralysis, 40 percent for moderately severe incomplete paralysis, 60 percent for severe incomplete paralysis with marked muscular atrophy, and 80 percent for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2015).

The terms mild, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

In May 2015, the Veteran testified that lumbar radiculopathy was manifested by weakness in the right leg and numbness in the foot. 

Upon review of all the evidence of record, both lay and medical, the Board finds that a rating in excess of 20 percent is not more nearly approximated for the Veteran's right lower extremity radiculopathy.  The Veteran has reported symptoms of pain and numbness; however, his gait has been found to be normal.  Further, the March 2012 VA examiner performed neurological testing and reviewed MRI results and specifically stated that the Veteran's right lower extremity nerve impairments were of a moderate degree.  

Moreover, although the March 2012 examiner stated that the Veteran had moderate, incomplete paralysis of other nerves in addition to the sciatic nerve (i.e., external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, posterior tibial nerve, anterior crural nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and the ilio-inguinal nerve), separate ratings may not be assigned under these diagnostic codes without violating the rule against pyramiding, since the manifestations of radiating pain, tingling, and numbness are the same in this case however diagnosed or to whichever nerve root they are attributed.  See 38 C.F.R. §4.14 (2015).

For these reasons, the Board finds that the weight of the evidence is against a finding of an initial rating in excess of 20 percent for right lower extremity radiculopathy.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Rating for Right and Left Hand Arthritis

The Veteran was awarded a 10 percent rating for arthritis of the right and left hand associated with the service-connected rheumatoid arthritis disability.  See June 2012 rating decision.  These ratings were assigned under Diagnostic Code 5002-5228, which contemplates limitation of motion of the thumb.  38 C.F.R. § 4.71a.  However, the Board finds that Diagnostic Code 5229 is also for application for limitation of motion of the index or long finger.

Under Diagnostic Code 5229 a noncompensable rating is warranted where there is limitation of motion with a gap of less than 1 inch (2.5 centimeters (cm.)) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A higher 10 percent rating is warranted when there is limitation of motion with a gap of 1 inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Diagnostic Code 5229 does not provide for a higher than 10 percent rating.

Diagnostic Code 5228 applies to limitation of motion of the thumb and assigns a 10 percent rating evaluation for a gap of one to 2 inches (2.5 to 5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers. 
38 C.F.R. § 4.71a.  A 20 percent rating evaluation is assigned when there is a gap of more than 2 inches (5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  Diagnostic Code 5228 does not provide for a higher than 20 percent rating. 

All other compensable ratings under the diagnostic codes related to the hands and fingers require ankylosis of individual or multiple digits.

The Veteran was afforded a VA hand and fingers examination in March 2012.  During the evaluation, the Veteran reported having difficulty while performing fine motor activities as a result of his hand disabilities.  The examiner diagnosed the Veteran with arthritis of both hands affecting his thumbs, index, long, and ring fingers.  Upon physical examination, the examiner noted that here was no gap between the thumb pad and the fingers.  Further, although there was a gap between the proximal transverse crease of the palm and other fingers, the gap was less than 1 inch.  This remained unchanged after repetitive testing.  The Veteran also did not have ankylosis of the thumb or other fingers.  

In May 2015, the Veteran testified that he had problems using his hands that include difficulty with his grip and pain. 

Upon review of all the evidence of record, both lay and medical, the Board finds that higher ratings in excess of 10 percent for the Veteran's right and left hand disabilities are not warranted.  An increase would be warranted for the limitation of motion associated with arthritis under Diagnostic Code 5228 if there was a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  At no time, however, has such a gap manifested.  The March 2012 VA examiner found that the Veteran did not have a gap between the thumb pad and the fingers.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 5228.  Further, the Veteran has not been found to have ankylosis of any fingers.  As such, Diagnostic Codes 5216-5227 (which contemplate favorable or unfavorable ankylosis of digits) are not for application.  

The Board has also considered the Veteran's statements and testimony regarding the symptoms of his right and left hand disability.  The Veteran's statements are competent evidence as to his symptoms as this comes to him through his senses.  However, his statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of the Veteran's bilateral hand disability has been provided by the medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluation.  The medical findings as provided in the examination report directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's right and left hand disability than his statements. 

For these reasons, the Board finds that the weight of the evidence is against a finding of an initial rating in excess of 10 percent for the right and left hand disabilities.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claims, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Rating for Left Foot Disability

The Veteran fractured his left third toe in service while sustaining an injury during basic training.  Notably, the Veteran had fractured and had surgery on his 2nd toe when he was 19 years old.  However, only the third toe is service connected.  In May 2015, the Veteran testified that he toe was deformed and that he uses a rubber insert to keep the toes from hitting each other and chafing.

Upon review of all the evidence of record, lay and medical, the Board finds that a 10 percent rating is warranted for the Veteran's left third toe disability.  The Veteran was afforded a VA foot examination in March 2012.  The Veteran reported that he injured and fractured the third toe in service and continued to tape his toe for stability.  The examiner noted that the Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, claw foot, weak foot, or malunion or nonunion of the tarsal or metatarsal bones.  The examiner did note, however, that the Veteran did have a left foot injury (as noted above) that was of "moderate" severity.  The examiner noted that the Veteran had arthritis of the left second metatarsal.  

The Veteran's left foot disability has been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5283.  See July 2013 Statement of the Case.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2015).  

Diagnostic Code 5283 provides ratings based on malunion or nonunion of tarsal or metatarsal bones.  Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  A Note to Diagnostic Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling.  38 C.F.R. § 4.71a.  Although the RO rated the Veteran's left foot disability under this code, the March 2012 VA examiner specifically found that the left foot disability did not involve malunion or nonunion of the tarsal or metatarsal bones.  As such, the Board finds that Diagnostic Code 5283 is not the most appropriate diagnostic code.

Further, the March 2012 VA examiner also noted that the Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, claw foot, or weak foot.  Accordingly, Diagnostic Code 5276 (flatfoot), Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot), Diagnostic Code 5279 (Morton's disease), Diagnostic Code 5280 (hallux vargus), Diagnostic Code 5281 (hallux rigidus), and Diagnostic Code 5282 (hammer toes) are not for application.  

Instead, the March 2012 VA examiner specifically noted that the Veteran had a left foot injury that was of a "moderate" degree.  This is specifically contemplated under a 10 percent evaluation under Diagnostic Code 5284 (other foot injuries).  Accordingly, the Board finds that a 10 percent rating is warranted for the Veteran's left foot post status fracture of the third toe.  

The Board further finds that a higher rating in excess of 10 percent is not warranted as the evidence of record, to include the March 2012 VA examination report, does not more nearly approximate a "moderately severe" foot injury.  Although the Veteran reported taping the third toe for stability, the March 2012 VA examiner stated that there was no functional impairment as a result of the third toe disability.  

The Board has also considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Although the Veteran does have some instability due to the third toe injury, the Board finds that this is adequately considered in the 10 percent rating criteria under Diagnostic Code 5284 and has been considered as a symptom or finding when considering the severity of his foot disability.  For these reasons, the Board finds that the Veteran's left foot status post fracture of the third toe disability does not more nearly approximate a rating in excess of 10 percent for the entire initial rating period on appeal.

For these reasons, the Board finds that a 10 percent rating, but no higher, for left foot status post fracture of the third toe disability is warranted.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's depressive disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9434, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the Veteran's depressive disorder was manifested by depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and intermittent inability to perform activities of daily living.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria. Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the probative GAF score is incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

As for the Veteran's right hip disability, manifested by flexion to 60 degrees, extension to 5 degrees, abduction beyond 10 degrees, toe-out more than 15 degrees, and ability to cross legs intact; functional impairment of less and weakened movement, excess fatigability, pain, and interference with standing and weight-bearing, the schedular rating criteria under Diagnostic Code 5251 (limitation of extension), specifically provides for disability ratings based on these symptoms, to include limitation of motion.  

The Veteran's rheumatoid arthritis of the thoracolumbar spine has not been manifested by symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  Forward flexion of the thoracolumbar spine was greater than 30 degrees and he has not been shown to have favorable ankylosis of the entire thoracolumbar spine.  The General Rating Formula for Diseases and Injuries of the Spine specifically provides for disability ratings based on these symptoms, to include limitation of motion.  

The Veteran's radiculopathy of the right lower extremity has been manifested by, at most, "moderate" incomplete paralysis of the sciatic nerve.  The schedular rating criteria under Diagnostic Code 8520 (incomplete paralysis of the sciatic nerve), contemplates a 20 percent rating for "moderate" symptoms.

Regarding the Veteran's bilateral hand arthritis, the Veteran's symptoms have included pain and some limited motion, but not by ankylosis of any individual joints of the hand, or by a gap of more than two inches between the thumb pad and the fingers.  Diagnostic Code 5229 provides a compensable rating when there is limitation of motion with a gap of 1 inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Diagnostic Code 5228 applies to limitation of motion of the thumb and assigns a 10 percent rating evaluation for a gap of one to 2 inches (2.5 to 5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  As such, these diagnostic codes contemplate disability ratings based on the Veteran's symptoms, to include limitation of motion.

The Veteran's left foot disability, diagnosed as status post fracture of the third toe, is of moderate severity.  This is specifically contemplated under a 10 percent evaluation under Diagnostic Code 5284 (other foot injuries).  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with his disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, and according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Further, the Court has held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total rating based on individual unemployability (TDIU) will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence shows that the Veteran is employed as a part-time van driver.  See April 2012 VA psychiatric examination report.  He has also not asserted that he is unable to maintain substantial gainful employment as due to his service-connected disabilities.  Therefore, the Board finds that a claim for a TDIU has not been reasonably raised by the record.


ORDER

Service connection for rheumatoid arthritis of the cervical spine, shoulders, knees, and ankles is denied.  

An initial rating in excess of 50 percent for depressive disorder is denied.

An initial rating in excess of 10 percent for the right hip disability, to include arthritis and limitation of extension, is denied.
An increased rating in excess of 20 percent for rheumatoid arthritis of the thoracolumbar spine is denied.

An initial rating in excess of 20 percent for right lower extremity radiculopathy is denied.

An initial rating in excess of 10 percent for right hand arthritis is denied.  

An initial rating in excess of 10 percent for left hand arthritis is denied.

An initial rating of 10 percent, but no higher, for left foot status post fracture of the third toe is granted. 



	(CONTINUED ON NEXT PAGE)


REMAND

Service Connection for Tinnitus

The Veteran contends that he has tinnitus as a result of an ear infection he sustained during service.  The Veteran is currently service-connected for chronic otitis externa disability (an infection of the outer ear canal).  

The Veteran underwent ear and audiological VA examinations in September and October 2011; however, the examiners did not provide an opinion as to the etiology of the Veteran's tinnitus.  In a January 2012 addendum opinion, the examiner who performed the October 2011 examination stated that "there is no association between the veteran's inservice ear infections and the current claim of tinnitus."  The Board finds this opinion to be inadequate as the examiner did not provide any supporting rationale for his opinion.  Accordingly, a supplemental medical opinion with rationale is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain a medical nexus opinion (with supporting rationale) for the Veteran's tinnitus.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled; however, the he should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to the examiner for review.  The examiner should review the entire claims file, to include the Veteran's lay statements.  Then, the VA examiner should render an opinion as to the following:

(a)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's tinnitus was incurred in or is otherwise related to service, to include the in-service ear infection?

(b)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's tinnitus is caused or aggravated by the service-connected otitis externa disability?  The examiner is directed that "aggravation" is defined as a permanent increase in the severity of the underlying disability beyond its natural progression. 

(c)  If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the tinnitus before the onset of such aggravation, and the degree to which the aggravation has worsened the tinnitus.

The VA examiner should provide a rationale for the opinions with references to the evidence of record and must provide a discussion of the facts and medical principles involved.

2.  When the development requested has been completed, the RO/AMC should readjudicate the appeal in light of any additional evidence added to the claims file.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


